                  Case 1:20-cr-00182-VEC Document 63
                                                  62 Filed 07/29/20 Page 1 of 1
                                                  U.S. Department of Justice
         [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza       USDC SDNY
                                                           New York, New York 10007
                                                                                          DOCUMENT
                                                                                          ELECTRONICALLY FILED
                                                            July 29, 2020
                                                                                          DOC #:
             BY ECF
                                                                                          DATE FILED: 07/29/2020
             The Honorable Valerie E. Caproni
             United States District Judge
             Southern District of New York
             40 Foley Square
             New York, NY 10007
                                                          MEMO ENDORSED
                Re:      United States v. Tyrone Howard, 20 Cr. 182 (VEC)

             Dear Judge Caproni:

                     The Government writes to respectfully request that the Court schedule a change-
             of-plea hearing for defendant Tyrone Howard in the above-captioned case. The parties
             have conferred and are available at the Court’s convenience the following dates/times:

                      Wednesday, August 12, 2020:   10:00 a.m. – 4:00 p.m.
                      Thursday, August 13, 2020:    10:00 a.m. – 4:00 p.m.
                      Friday, August 14, 2020:      10:00 a.m. – 4:00 p.m.
                      Monday, August 17, 2020:      10:00 a.m. – 4:00 p.m.
                      Tuesday, August 18, 2020:     10:00 a.m. – 4:00 p.m.

An in-person change-of-plea hearing is hereby
scheduled for August 13, 2020, at 11:00 A.M. in                  Respectfully submitted,
Courtroom 443 of the Thurgood Marshall Courthouse at
40 Foley Square. The Government is requested to email            AUDREY STRAUSS
                                                                 Acting United States Attorney for the
chambers a copy of the plea agreement and any
                                                                 Southern District of New York
superseding charging instrument by July 31, 2020.
                                                           By: ______________________
SO ORDERED.                 Date: 07/29/2020                   Juliana N. Murray
                                                               Assistant United States Attorney
                                                               (212) 637-2314


HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
